DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded to check both the specification and claims for grammatical and/or usage errors and to correct as appropriate. Applicant's cooperation in reviewing the disclosure to ensure that all text appears as intended is appreciated.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitations of “an illumination optical system” and “an imaging optical system” in claim 20 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 20 has been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.

If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electrode part having a plurality of electrodes provided on an end surface side of the ultrasonic oscillator array perpendicular to a circular-arc surface resulting from the arrangement of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators, respectively” (emphasis added). However, the directionality of the “end surface side of the ultrasonic oscillator array” is unclear, especially since the ‘perpendicular’ position may be on either side of the ultrasonic oscillatory array. 
Claim 1 further recites “a backing material layer that is disposed on a back surface of the ultrasonic oscillator array serving as an inside with respect to an arrangement surface of the plurality of ultrasonic oscillators, has an outer surface having a circular-arc cross section, and is provided with a recess on the inside opposite to the outer surface.” The limitations associated 
Claim 1 further recites “wherein the recess of the backing material layer is a counterbore recessed from at least one outer side surface of the backing material layer toward the center side thereof.” It is unclear whether the “at least one outer side surface” and “outer surface having a circular-arc cross section” are the same, especially since both are associated with “the recess.” Further, it is not clear which outer surfaces constitute at least “one outer side surface”, nor what the “center side thereof” is.  
Examiner acknowledges the embodiments of Figs. 6-9, however the claim language is ambiguous and does not (only) suggest those structures as presented. Thus, one of ordinary skill 
Further, claim 2 recites “wherein the backing material layer has a bow shape, a semicylindrical shape, a shape obtained by cutting a column with a plane parallel to a centerline, or a semicircular columnar shape, and wherein a bottom surface of the backing material layer is one continuous plane located on the same plane.” First, by virtue of the indefiniteness of the structural description of claim 1, it is unclear what plane of the “backing material layer” is intended to have the listed shapes. Second, it is not clear how the “bottom surface of the backing material” is related to “an outer surface” and “at least one outer side surface” of claim 1. Third, the wording of the “bottom surface…is one continuous plane located on the same plane” is unclear. This wording suggests the presence of two planes. For these reasons, claims 2 and it dependents (claims 4, 6, and 8) are indefinite. 
Claims 3 and 4 are indefinite for the same reasons as laid out for the relevant element of claim 1.
Claim 10 recites “wherein the cable wiring parts are respectively disposed on both outer side surfaces of the backing material layer and wherein the recesses of the backing material layer are provided on both the outer side surfaces of the backing material layer in order to dispose the respective cable wiring parts.” First, the mention of “both outer side surfaces” further indicates the indefiniteness of claim 1 regarding “an outer surface” and “a recess on the inside opposite to the outer surface.” Second, it is still unclear which two “outer side surfaces” are indicated, as the backing material layer may include six total surfaces, five of which may be ‘outer’ surfaces, and four of which may be “outer side surfaces.” Third, there is insufficient 
Claim 11 is indefinite for the same reasons as laid out for the relevant element of claim 1.
Claim 17 recites the limitation “wherein the flexible printed wiring board is electrically connected to the electrode part by heat fusion and is disposed on the outer side surface of the ultrasonic oscillator array”.  There is insufficient antecedent basis for this limitation in the claim, since “the outer side surface of the ultrasonic oscillator array” is not claimed in parent claims 15, 14, or 1. Further, it is unclear what constitutes the single “outer side surface” since there may be four surfaces of the oscillator array that correspond to the limitation. For these reasons, claim 17 is indefinite. 
Claims 18 and 19 also recite elements “disposed on an outer side surface of the ultrasonic oscillator array” and are indefinite for the same reasons conveyed above for claim 17. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi et al. (JP H03173544) as cited by applicant, in view of Frey (US 2006/0058706). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
an ultrasonic oscillator unit (sensor unit in [0001] and depicted in Figs. 1a-c) comprising an ultrasonic oscillator array in which a plurality of ultrasonic oscillators are arranged outward in a circular-arc shape (“the piezoelectric element 2 divided into the array is bent so as to correspond to the curvature of the convex surface of the packing 20” in [0001]), wherein a piezoelectric element is encompassed by an ultrasonic oscillator. Yasushi further teaches a backing material layer that is disposed on a back surface of the ultrasonic oscillator array serving as an inside with respect to an arrangement surface of the plurality of ultrasonic oscillators, has an outer surface having a circular-arc cross section, and is provided with a recess on the inside opposite to the outer surface (packings 21a, 21b, and 21c in Figs. 1-2 corresponding to the backing material, with openings providing circular-arc cross sections of an outer surface for Fig. 1a and 1c specifically). Yasushi further teaches a wiring board having a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part (“a flexible printed board (FPC) 6 having a pattern of a plurality of lead wires (not shown) is pulled out from the signal side electrode of the piezoelectric element 2” in [0001]); and a cable wiring part in which a plurality of cables connected to the plurality of wiring lines, respectively, are wiring-connected (lead wires of FPC 6 are “connected to…the signal line 8 of the cable 7” in [0001], wherein the “lead wires” correspond to the plurality of cables, the “signal line 8” represents the plurality of wiring, and the “cable 7” corresponds to the wiring-connected). Yasushi further teaches wherein at least a portion of the cable wiring part is included in the recess of the backing material layer in [0001]: In the manufacturing embodiment of Figs. 3a-c, “the block members 25a, 25b and 25c are removed to connect the signal line pattern (not shown) of the FPC 6 and the signal line 8 of the cable 7 in the recessed space” (emphasis added). Specifically, Figs. 1b and c illustrate the fitting of signal line 8 in the recessed space.  
a plurality of ultrasonic oscillators, an electrode part having a plurality of electrodes provided on an end surface side of the ultrasonic oscillator array perpendicular to a circular-arc surface resulting from the arrangement of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators, respectively, or wherein the recess of the backing material layer is a counterbore recessed from at least one outer side surface of the backing material layer toward the center side thereof. 
Frey, which teaches an analogous ultrasound transducer to the instant application relating to the shape of a backing block, is relied upon instead. Specifically, Frey discloses that “the transducer material 12 is diced or otherwise separated to form an array of transducer elements” ([0015]). Further, Frey teaches that “the top 22” of the backing block 16 “connects with the transducer material 12 through one or more other layers of material, such as a flexible circuit, conductors or electrodes” ([0020]). This suggests that the electrodes are located between the piezoelectric elements of transducer material 12 and the backing block 16, and thus on an end surface side of the ultrasonic oscillator array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Yasushi with the electrode positioning of Frey since electrodes are necessarily connected to ultrasonic oscillators to provide a voltage to drive the ultrasonic oscillators.
Frey also teaches recesses (see arrow in the reproduction of Fig. 1 below) in the backing block 16 of sides 26 relative to top 20, wherein, “for example, about 70-80% of the sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). The recesses fit the conventional description of a counterbore recess wherein the recess extends inward from at least one outer side surface towards the center, wherein the plane of the recess is 

    PNG
    media_image1.png
    453
    580
    media_image1.png
    Greyscale

Reproduction of Fig. 1 of Frey (US 2006/0058706).

As best understood by claim 2, Yasushi further teaches wherein the backing material layer has a bow shape, a semicylindrical shape, a shape obtained by cutting a column with a plane parallel to a centerline, or a semicircular columnar shape (packing 21c in Figs. 1c and 2c). Further, while it is unclear how a bottom surface of the backing material layer is one continuous plane located on the same plane, as interpreted, Yasushi does not teach a bottom surface of one continuous plane. Instead, Frey teaches “The backing block 16 is a body of acoustically absorbing material having a top 22, a bottom 24 and sides 26,” wherein “the top 22 is flat or curved to accommodate the shape or structure of the transducer material 12” ([0019]). This suggests that the transducer material 12 (i.e., the oscillatory array) may be curved, and that the bottom side 24 of the backing block 16 is on one continuous plane. Thus, it would have been 
As best understood regarding claims 3 and 4, the modification of Yasushi teaches wherein the recess of the backing material layer is provided from an outer side surface of the backing material layer toward a center side thereof. Frey is relied upon to teach the recesses as highlighted by the arrow in the reconstruction of Fig. 1 of Frey, wherein the “sides of the backing material are decoupled from a rigid case surrounding the transducer stack” ([0013]). Fig. 1 illustrates that each of the recesses originate from each of the two opposite outer side surfaces and extend toward the center of the width of bottom side 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasushi with the backing block 16 of Frey for the same reasons as previously laid out for claims 1 and 2. 
Regarding claims 5-8, the modification of Yasushi teaches wherein the counterbore is formed by performing counterboring from at least one outer side surface of the backing material layer toward the center side thereof (Frey [0013] and Fig. 1 as conveyed above for claims 1-4), and wherein the counterbore is a bow-shaped counterbore, a semicircular counterbore, a polygonal counterbore, a pyramidal counterbore, or a conical counterbore. In Fig. 1 of Frey, the recess is illustrated as rectangular, which is encompassed by the claim limitation polygonal. It is noted that the formation of the counterbore by performing counterboring is considered product-by-process language, whereby “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The 
Regarding claim 9, the modification of Yasushi further teaches wherein the recess of the backing material layer is formed so as to enlarge in a direction away from the ultrasonic oscillator array. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rectangular recess of the backing block 16 of Frey incorporated in the modification of Yasushi, with a countersink shaped recess, which is well-known in the field of manufacturing. The countersink would adjust the inner plane of the recess from parallel to the outer side surface plane (as originally presented in reproduction above) to a continuously greater angle away from the outer side surface plane along the length of the recess (see dashed lines in reproduction of Fig. 1 below). Therefore, with such a countersink recess, the recess itself would increase in area and volume in a direction away from the transducer material 12.  

    PNG
    media_image2.png
    453
    580
    media_image2.png
    Greyscale

Reproduction of Fig. 1 of Frey (US 2006/0058706) modified with dashed lines to illustrate countersink recess.

As best understood by claim 10, the modification of Yasushi teaches wherein the cable wiring parts are respectively disposed on both outer side surfaces of the backing material layer, and wherein the recesses of the backing material layer are provided on both the outer side surfaces of the backing material layer in order to dispose the respective cable wiring parts. Yasushi teaches the wire leads of FPC 6 as illustrated in on an outer side surface of the packing of Figs. 1a-c, as well as in “perspective views for explaining a conventional ultrasonic probe” in Figs. 4-6 ([0001]). Further, it was previously conveyed in claim 1, that “the signal line pattern (not shown) of the FPC 6 and the signal line 8 of the cable 7” are disposed “in the recessed space” ([0001]). The packing substituted with the backing block 16 of Frey now provides a center depth of the backing block in place of the opening of Yasushi, wherein the wiring of Yasushi may disposed in both recesses on both outer side surfaces of the backing (as illustrated in Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packing of Yasushi with the backing block of Frey to enable the sequestering of cable wiring while maintaining a full depth of the backing block for acoustic absorbance as conveyed previously for claims 1 and 2. 
Regarding claim 16, Yasushi further teaches wherein the wiring board has a flexible printed wiring board, a printed wiring circuit board, or both the boards via “a flexible printed board (FPC) have a pattern of a plurality of lead wires” ([0001]).

s 11-15 and 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasushi and Frey as applied to claim 1 above, and further in view of Akiko (JP 3802756), as cited by applicant. 
Regarding claim 11, the modification of Yasushi teaches the ultrasonic oscillator unit according to claim 1 and that the wiring board is on the center side of the backing material layer as previously conveyed for claims 1 and 3-4. However, the modification of Yasushi does not disclose wherein the cable wiring part is provided on a surface of the wiring board. 
Akiko teaches an analogous scanning ultrasound probe to the instant application, “configured by electrically connecting each piezoelectric element of an ultrasonic transducer group constituting a transducer unit and each coaxial core of a signal cable assembly” ([0001]). Akiko specifically teaches the “coaxial cable bundle 29”, which corresponds to the cable 7 of the wire-connected signal line 8 of Yasushi. Further, “a cable substrate 41 is disposed on the distal end side of the coaxial cable bundle 29, and a signal of a coaxial line 51 that passes through the coaxial cable bundle 29 at a predetermined position of an electrode portion 41a provided on the cable substrate 41” ([0030]). Here, the “cable substrate 41” is being interpreted as the wiring board, wherein “the cable substrate 41 is provided with comb-like leads 41 b corresponding to the pad electrodes 35 c, and the comb-like leads 41 b and the pad electrodes 35 c are electrically connected by solder 42. Then, the comb-shaped lead 41b of the signal cable assembly 40 and the pad electrode 35c of the vibrator unit section set 30 are electrically and mechanically connected in the hollow portion of the housing portion 28” ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable 7 and signal line 8 of Yasushi to be provided on the surface of the cable substrate 41 of Akiko in order to “precisely position and 
With regard to claim 12, the modification of Yasushi teaches wherein a gap of the recess between the cable wiring part housed in the recess of the backing material layer and the backing material layer is filled with a filler. By modifying the packing of Yasushi with the backing block of Frey, the wiring of Yasushi is disposed in the recess of Frey. Further, by modifying the wiring of Yasushi with that of Akiko, the wiring and cable can be secured to a substrate and tucked in the recesses of the backing block of Frey. Akiko further teaches that its “signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28 by filling the hollow portion of the housing section 28 with the adhesive 43” ([0032]). Here, the “hollow portion of the housing section 28” corresponds to the space made by “decoupling” of “a “portion of the backing block from a case used to contain the transducer stack” (Frey [0004]). Thus, the filler adhesive 43 of Akiko fills the recesses containing the cable wiring part.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Yasushi with the filling of Akiko in order to “stably fix” the components of the transducer unit and wirings and cables (Akiko [0032]). 
Regarding claim 13, the modification of Yasushi as laid out in claim 12 further teaches   wherein at least a portion of the cable wiring part is covered with the filler. It is inherent to the “filling the hollow portion of the housing section 28 with adhesive 43” to at least partially cover the cable wiring part based on the fact that “the signal cable assembly 40 and the vibrator unit section set 30 are stably fixed and held on the housing section 28” (Akiko, [0032]). Further, this disclosure suggests filling the entirety of the hollow portion of the housing section 28, which 
With regard to claim 14, the modification of Yasushi teaches a cable unit that includes the wiring board and the cable wiring part and is formed by connecting the plurality of wiring lines of the wiring board and the plurality of cables wiring-connected to the cable wiring part, respectively, to each other as provided by the evidence of Akiko in [0030]-[0031] for claim 11.
Regarding claim 15, the modification of Yasushi further teaches wherein the cable unit is a multilayer interconnection board having a flexible printed wiring board that is the wiring board, and a rigid printed wiring circuit board having the cable wiring part. Yasushi teaches the “FPC 6 having a plurality of lead wires” ([0001]), but does not teach a rigid printed wiring circuit board having the cable wiring. Frey is also silent on the presence of a wires or cable. Akiko however, teaches that “each signal line 35a of the wiring pattern provided on the transducer substrate 35 are electrically and mechanically connected and fixed to the wiring wire 36 by soldering to constitute the transducer unit group 30” ([0027]), as well as that the “cable substrate 41 is disposed on the distal end side of the coaxial cable bundle 29” ([0030]). Akiko further provides “the signal cable assembly 40” on “an elongated and extremely thin flexible substrate 70 shown in Fig. 8” and “includes an electrode portion 41a to which a signal core wire and a shield of the coaxial line 51 of the coaxial cable bundle 29 are electrically connected, a copper foil portion 72 that forms a wiring pattern (not shown),” wherein “a predetermined number of copper foil portions 72 forming a comb-like lead 41a connected to the pad electrode 35c are arranged at a substantially central portion of the substrate”([0037]). In short, Akiko teaches a flexible substrate for wired connections with the electrodes of the vibrator unit as well cable wiring part. Since flexible printed circuit boards are well known in the art, it suggests that the absence of the ‘flexible’ descriptor indicates that it is a rigid board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the teaching of Akiko to provide rigid support portions for fixing cable in place, combined with flexible portion to accommodate movement of the wired portion during movement of the distal end of the endoscope diagnosis apparatus. 
Regarding claim 17, Yasushi further teaches wherein the flexible printed wiring board is electrically connected to the electrode part by heat fusion and is disposed on the outer side surface of the ultrasonic oscillator array via “a sectional view of a conventional ultrasonic probe” in Fig. 6 ([0001]). Reference numbers 6 and 9 each refer to a FPC, wherein “a pattern of a plurality of lead wires” for FPC 6 “is pulled out from the signal side electrode of the piezoelectric element 2”, while “the earth side terminal of the piezoelectric element 2 is connected to a flexible printed board (FPC) 9” ([0001]). Thus, conventional ultrasonic probes have flexible printed wiring boards disposed on the outer side surface of the ultrasonic oscillator array. Further, that the flexible printed wiring board is electrically connected to the electrode part by heat fusion again represents product-by-process language (see claims 5-8 above). 
With regard to claim 19, the modification of Yasushi further teaches wherein the flexible printed wiring board is disposed on an outer side surface of the ultrasonic oscillator array (see evidence from Yasushi as for claim 17), and a filler is injected into a gap of the recess of the backing material layer, in which the cable wiring part is housed, to fill the gap (see evidence from Yasushi, Frey and Akiko as for claims 1 and 10-12). It would have been obvious to one of 
Regarding claim 20, the modification of Yasushi with Frey teaches the ultrasonic oscillator unit according to claim 1, and acquires the ultrasound image (“ultrasonic diagnostic apparatus”, Yasushi [0001]; “The material is selected to absorb acoustic energy behind the transducer material 12 and efficiently damp the acoustics to minimize artifacts for imaging”, Frey [0018]). However, neither reference teaches the remaining elements of the claim. Instead, Akiko is relied upon to teach an ultrasonic endoscope for imaging an inside of a body cavity of a subject to acquire an ultrasound image and an endoscopic image (“ultrasonic endoscope diagnostic apparatus 1…includes… an electronic scanning ultrasonic transmission / reception unit…provided at the distal end of an insertion part 2a inserted into a body cavity” [0016]), respectively, the ultrasonic endoscope comprising: an insertion part to be inserted into the body cavity (an insertion part 2a inserted into a body cavity” [0016]); an endoscope observation part that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes an illumination optical system that emits illumination light that illuminates a region to be imaged within the body cavity, and an imaging optical system that images the region to be imaged that is illuminated with the illumination light from the illumination optical system (“an illumination lens cover 23 that irradiates illumination light toward the observation site on the distal end surface 9a of the hard portion 9 located at the rear end of the transducer unit 20, and an observation optical system that captures an optical image of the observation site” (emphasis added, [0022])). The illumination light irradiated toward the observation site is generated by a “light source device 3” (Fig. 1), wherein the lens cover 23 is located proximal on the ultrasonic endoscope 2 end.
a treatment tool channel that is provided closer to a proximal end side than the ultrasonic observation part in the insertion part and includes a treatment tool delivery port for inserting a treatment tool into the body cavity (“a forceps outlet 26 is opened at the distal end surface 9a of the hard portion 9 so that the central axis is included in the ultrasonic scanning range 22 of the ultrasonic transmission / reception unit 21. In the vicinity of the forceps outlet 26, there is provided a forceps raising base 27 that swings and adjusts the protruding direction of a treatment instrument such as a tissue suction needle that protrudes from the forceps outlet 26” [0023]). The forceps outlet 26 is also located on the proximal end of the ultrasonic endoscope 2 end as illustrated in Fig. 1. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yasushi, Frey, and Akiko as applied to claim 15 above, and further in view of Wakabayashi et al. (US 2002/0156373).
The modification of Yasushi teaches the ultrasonic oscillator unit according to claim 15 and wherein the flexible printed wiring board is disposed on an outer side surface of the ultrasonic oscillator array as previously convey for claim 17. However, that the flexible printed wiring board is electrically connected to the electrode part using an anisotropic conductive sheet or anisotropic conductive paste is not taught by Yasushi, Frey, or Akiko.
Wakabayashi, which teaches an analogous ultrasound transducer array to the instant application including independent wiring and control of piezoelectric elements, is relied upon instead. Specifically, Wakabayashi teaches that “the flexible printed board 92 is connected to the electrodes of the piezoelectric elements 84 via solder; but this invention is not thereby limited. anisotropic conductive sheet. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the teaching of Yasushi with the ACF connection of Wakabayashi as a well-known alternative method for electrical connection in the field of electronic circuits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2010/0241004) teach a probe for an ultrasonic diagnostic apparatus including backing member embodiments with recessed portions.
Lukacs et al. (US 2016/0296975) teach an ultrasonic transducer with modifications to the backing to suppress reverberations that may not be sufficiently attenuated by means of acoustic absorption and scattering alone. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816.  The examiner can normally be reached on M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793